Opinion filed July 28,
2011
 
                                                                       In The
                                                                              
  Eleventh
Court of Appeals
                                                                   __________
 
                                                         No. 11-11-00155-CV
                                                    __________
 
                          IN
THE INTEREST OF W.N.W., A CHILD

 
                                   On
Appeal from the 318th District Court
 
                                                          Midland
County, Texas
 
                                                   Trial
Court Cause No. AD32704
 

 
                                            M
E M O R A N D U M    O P I N I O N
            This is an appeal from an order granting an adoption.  We dismiss the appeal for want
of jurisdiction on the basis that the notice of appeal was not timely filed.
            The
trial court signed the order on April 8, 2011. Neither a motion for new trial
nor another motion specified under Tex. R.
App. P. 26.1(a) was filed.  Accordingly, the notice of appeal was due to
be filed on or before May 8, 2011, in order for it to be timely filed.  Tex. R. App. P. 26.1.  Appellant did
not file his notice of appeal until May 31, 2011.
            A
clerk’s record has not been filed in this court. However, the trial court
clerk’s office forwarded a docketing statement setting out the filing dates of
the relevant documents along with copies of those documents attached.  When the
docketing statement was received in this court, the clerk of this court wrote
the parties on June 8, 2011, informing them that it appeared that the notice of
appeal was untimely.  Appellant was requested to provide a written response on
or before June 23, 2011, providing proof that the notice of appeal was timely
filed under Rule 26.1 or that an extension under Tex. R. App. P. 26.3 would be authorized.  Appellant was
further advised that the appeal may be dismissed absent proof from appellant
showing grounds for continuing the appeal.  There has been no response to our
letter of June 8, 2011. 
            Absent
a timely notice of appeal, a timely motion to extend time, or the proper
showing of compliance with the good faith requirement of Verburgt v. Dorner,
959 S.W.2d 615 (Tex. 1997), the appellate jurisdiction of this court is not
invoked.  Appellant has not met any of these requirements.  Therefore, this
appeal is dismissed for want of jurisdiction.
 
                                                                                                PER
CURIAM
 
July 28, 2011
Panel consists of:  Wright, C.J.,
McCall, J., and Kalenak, J.